Exhibit 10.2


SECOND AMENDMENT TO CREDIT AGREEMENT



THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of July 17, 2020 by and among The Andersons Marathon Holdings LLC, a Delaware
limited liability company (the “Borrower”), the Lenders signatory hereto, and
CoBank, ACB, a federally chartered instrumentality of the United States, in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
The Borrower, the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and the Administrative Agent are parties to that
certain Credit Agreement dated as of October 1, 2019 (as amended by that certain
First Amendment to Credit Agreement dated December 13, 2019 and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). As used in these recitals, capitalized terms used but not
defined herein shall have the meanings given them in the Credit Agreement.
The Borrower has requested that the Administrative Agent and the Lenders agree
to amend certain terms and provisions of the Credit Agreement, and the
Administrative Agent and the Lenders are willing to grant such request on the
terms and subject to the conditions set forth herein.
ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1. Definitions. As used herein, capitalized terms defined in the Credit
Agreement and not otherwise defined herein shall have the meanings given them in
the Credit Agreement.
Section 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:
(a) Amendment to Section 7.5 of the Credit Agreement (Dividends and Related
Distributions). Section 7.5 of the Credit Agreement is amended and restated in
its entirety to read as follows:
“7.5 Dividends and Related Distributions. No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment or incur any obligation (contingent or
otherwise) to do so at any time, except that the foregoing shall not prohibit:
(a) so long as no Default or Event of Default shall then exist or would exist
after giving effect thereto, any dividend or other Restricted Payment solely in
the form of Equity Interests of such Loan Party;
(b) any Restricted Payment by a Loan Party to the Borrower; and
(c) any Restricted Payment so long as:
(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;
(ii) before and after giving effect thereto on a pro forma basis as if such
Restricted Payment had been made or such obligation
US.128529837.05





--------------------------------------------------------------------------------



had been incurred as of the most recent month end for which financial statements
have been delivered pursuant to Section 6.1(a), the Working Capital of the
Consolidated Group is not less than $83,000,000; and
(iii) before and after giving effect thereto on a pro forma basis as if such
Restricted Payment had been made or such obligation had been incurred as of the
most recent month end for which financial statements have been delivered
pursuant to Section 6.1(a), the Net Worth of the Consolidated Group is not less
than $300,000,000.”
(b) Amendment to Section 8.2 of the Credit Agreement (Minimum Net Worth).
Section 8.2 of the Credit Agreement is amended by deleting “$300,000,000”
therefrom and inserting “$250,000,000” in substitution therefor.
(c) Amendment to Exhibit B to the Credit Agreement (Compliance Certificate).
Exhibit B to the Credit Agreement is amended and restated in its entirety in the
form of Exhibit B attached hereto.
Section 3. No Waiver; No Other Changes. The execution of this Amendment or any
documents, agreements and certificates contemplated hereunder shall not be
deemed to be a waiver of any Default or Event of Default or any other breach,
default or event of default under any Loan Document or other document held by
the Administrative Agent or any Lender, whether or not known to the
Administrative Agent or any Lender and whether or not existing on the date of
this Amendment. Except as expressly set forth herein, all terms of the Credit
Agreement and each of the other Loan Documents remain in full force and effect.
Section 4. References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby,
and any and all references in any other Loan Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
Section 5. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Secured Parties as follows:
(a) The Borrower has the full power to enter into, execute, deliver and carry
out this Amendment and the other documents delivered hereunder to which it is a
party (the “Amendment Documents”) and to perform its obligations under the
Amendment Documents to which it is a party and the Credit Agreement as amended
hereby, and all such actions have been duly authorized by all necessary
proceedings on its part. Each of the Amendment Documents (i) has been duly and
validly executed and delivered by the Borrower and (ii) constitutes legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with its terms.
(b) Neither the execution and delivery of the Amendment Documents nor the
consummation of the transactions herein or therein contemplated nor compliance
with the terms and provisions hereof or thereof by any of them or by the Credit
Agreement as amended hereby will (i) conflict with or constitute a material
default under (x) the terms and conditions of the Organizational Documents of
the Borrower, (y) any Material Agreement to which the Borrower is a party or by
which it is bound or to which it is subject, (z) any applicable Law or any
order, writ, judgment, injunction or decree to the Borrower is a party or by
which it is bound or to which it or its properties is subject, or (ii) result in
the creation or enforcement of any Lien, charge or encumbrance upon any property
(now or hereafter acquired) of the Borrower (other than Liens granted under the
Loan Documents).


US.128529837.05





--------------------------------------------------------------------------------



(c) All of the representations and warranties contained in the Loan Documents,
including without limitation in Article V of the Credit Agreement, are correct
in all material respects on and as of the date hereof as though made on and as
of such date, except to the extent that such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties are correct in all material respects as of such date; provided that
any representation or warranty that is qualified by materiality or Material
Adverse Change is correct in all respects as though made on and as of the
applicable date.
(d) No event has occurred and is continuing, or would result from the execution
and delivery of the Amendment Documents, which constitutes a Default or an Event
of Default.
Section 6. Effectiveness. The amendments set forth in Section 2 shall be
effective only if the Administrative Agent has received, on or before the date
of this Amendment, each of the following, each in form and substance acceptable
to the Administrative Agent in its sole discretion:
(a) this Amendment, duly executed by the parties hereto;
(b) a certificate of the secretary or other appropriate officer of the Borrower
certifying that (i) the execution, delivery and performance of the Amendment
Documents were duly approved by all necessary action of the Governing Board of
the Borrower, and attaching true and correct copies of the applicable
resolutions granting such approval; (ii) the Organizational Documents of the
Borrower, which were certified and delivered to the Administrative Agent by the
Borrower pursuant to the Certificate of Secretary of the Borrower, executed by
The Andersons, Inc., as manager of the Borrower, dated as of October 1, 2019
(the “October 2019 Certificate”), continue in full force and effect and have not
been amended or otherwise modified except as set forth in the certificate to be
delivered as of the date hereof; and (iii) the officers and agents of the
Borrower who have been certified to the Administrative Agent pursuant to the
October 2019 Certificate, except for Srikanth R. Dasari, and pursuant to the
Certificate of Secretary of the Borrower, executed by The Andersons, Inc., as
manager of the Borrower, dated as of December 13, 2019 as being authorized to
sign and to act on behalf of the Borrower continue to be so authorized or
setting forth the sample signatures of each of the officers and agents of the
Borrower authorized to execute and deliver this Amendment and all other
documents, agreements and certificates on behalf of the Borrower;
(c) payment in immediately available funds of an amendment fee in the amount of
$14,000, which fee shall be deemed fully earned by the execution and delivery of
this Amendment and shall be payable to the Administrative Agent for the ratable
benefit of each Lender consenting to this Amendment; and
(d) payment in immediately available funds of all fees and expenses due and
payable pursuant to Section 8 hereof to the extent invoiced on or prior to the
date hereof.
Section 7. Release of the Administrative Agent and the Secured Parties. The
Borrower hereby absolutely and unconditionally releases and forever discharges
the Administrative Agent and the other Secured Parties, and any and all
participants, Related Parties, successors and assigns thereof, together with all
of the present and former Directors, officers, employees, agents, attorneys of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever occurring
or arising prior to the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown, in each case to
the extent arising in connection with any of the Loan Documents.


US.128529837.05





--------------------------------------------------------------------------------



Section 8. Costs and Expenses. The Borrower hereby reaffirms its agreement under
Section 11.3 of the Credit Agreement to pay or reimburse the Administrative
Agent on demand for all reasonable out-of-pocket expenses paid or incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and each other
agent of the Administrative Agent), in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and the
other documents, agreements and certificates contemplated hereunder (whether or
not the transactions contemplated hereby or thereby shall be consummated).
Section 9. Miscellaneous. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York. This Amendment, together
with the Credit Agreement as amended hereby and the other Loan Documents,
comprises the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to such subject
matter, superseding all prior oral or written understandings. Any provision of
this Amendment which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or by e-mail transmission of a PDF or
similar copy shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart
signature page by facsimile or by e-mail transmission shall also deliver a
manually executed counterpart, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability or binding effect of
this Amendment.
Signature pages follow.




US.128529837.05






--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
signed by their duly authorized officers as of the day and year first above
written.


THE ANDERSONS MARATHON HOLDINGS LLC, as Borrower




By:    
Name: Brian K. Walz
Title: Vice President & Treasurer of The Andersons, Inc.
COBANK, ACB, as Administrative Agent and Issuing Lender




By:  
Name: Doug Jones
Title: Vice President




COBANK, FCB, as a Lender




By:  
Name: Doug Jones
Title: Vice President


FARM CREDIT MID-AMERICA, PCA, as a Lender




By:  
Name:  
Title:  









--------------------------------------------------------------------------------







METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as a Lender


By: MetLife Investment Management, LLC, a Delaware limited liability company,
its investment manager




By:  
Name:  
Title:  
BANK OF THE WEST, as a Lender




By:  
Name:  
Title:  








--------------------------------------------------------------------------------



CONSENT OF VOTING PARTICIPANTS
FARM CREDIT EAST, ACA, as a Voting Participant




By: __________________________________
Name: ________________________________
Title: _________________________________


FARM CREDIT SERVICES OF AMERICA, FLCA, as a Voting Participant




By: __________________________________
Name: ________________________________
Title: _________________________________


GREENSTONE FARM CREDIT SERVICES, FLCA, as a Voting Participant




By: __________________________________
Name: ________________________________
Title: _________________________________







--------------------------------------------------------------------------------



EXHIBIT B
COMPLIANCE CERTIFICATE
Financial Statement Date: _______________
To: CoBank, ACB
6340 S. Fiddlers Green Circle
Greenwood Village, Colorado 80111
Attention: Credit Information Services


Reference is made to that certain Credit Agreement, dated as of October 1, 2019
(as may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among THE ANDERSONS MARATHON HOLDINGS LLC,
a Delaware limited liability company (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, and COBANK,
ACB, as administrative agent (the “Administrative Agent”). Any capitalized terms
used but not defined in this Compliance Certificate shall have the meaning given
to such terms in the Credit Agreement.
The undersigned hereby certifies, solely in his or her corporate capacity and
not individually, as of the date hereof that he/she is an officer of The
Andersons, Inc., as Manager of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrower, and that:
1. Attached as Annex I hereto are the [monthly financial statements][annual
financial statements] required by Article VI of the Credit Agreement, which
financial statements have been prepared in accordance with the Credit Agreement.
2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.
3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all their obligations under the Loan
Documents, and to the best Knowledge of the undersigned at the end of such
fiscal period there did not exist any Default or Event of Default [or, if a
Default or Event of Default exists, describe its nature, period of existence and
what action Borrower has taken and is taking with respect thereto].
4. The representations and warranties of the Borrower contained in Article V of
the Credit Agreement or which are contained in the Loan Documents are true and
correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.
5. The financial covenant analyses and information attached as Annex II hereto
are hereby made a part hereof and are true and accurate for the applicable
period on and as of the date of this Certificate.


Exhibit B - 1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Borrower as of ________________________, 20__.




THE ANDERSONS MARATHON HOLDINGS LLC


By: ____________________________________
Name: __________________________________
Title: ___________________________________





Exhibit B - 2


--------------------------------------------------------------------------------



Annex I to Exhibit B
FINANCIAL STATEMENTS
See attached.
Exhibit B - 3


--------------------------------------------------------------------------------



Annex II to Exhibit B
FINANCIAL COVENANT CALCULATIONS


See attached.


Exhibit B - 4


--------------------------------------------------------------------------------



THE ANDERSONS MARATHON HOLDINGS LLC
Compliance Report
For the Period Ended ____________

I. Section 8.1 Minimum Working Capital

1.Current assets$2.
plus the Revolving Term Facility Availability Amount (less the amount that would
be considered a current liability under GAAP if the Revolving Term Facility was
fully advanced)
$3.
minus current liabilities
$4.
Working Capital (line 1 plus line 2 minus line 3)
$Minimum required Working Capital$73,000,000.00In ComplianceYesNo

Covenant: The Borrower will maintain the Working Capital of the Consolidated
Group as of the last day of each month at not less than $73,000,000.

II. Section 8.2 Minimum Net Worth

1.Total assets$2.
minus total liabilities
$3.Net Worth (line 1 minus line 2)$


Minimum required Net Worth
$250,000,000.00


In Compliance
YesNo

Covenant: The Borrower will maintain the Net Worth of the Consolidated Group as
of the last day of each month at not less than $250,000,000.

III. Consolidated EBITDA (as of the end of each fiscal year)

1.Net Income$2.
plus interest expense
$3.
plus income tax expense
$4.
plus depreciation and amortization
$5.
plus non-operating, non-cash and non-recurring costs and expenses
$6.
minus non-operating, non-cash and non-recurring income or gains
$7.
EBITDA (line 1 plus lines 2 through 5 minus line 6)
$



Exhibit B - 1